Exhibit 10(f)

SECOND AMENDMENT
TO
COMPENSATION AND NON-COMPETITION AGREEMENT

This Second Amendment to Compensation and Non-Competition Agreement is made and
entered into this 9th day of February, 2000, by and between Regis Corporation, a
Minnesota corporation (the “Corporation”), and Myron Kunin (“Kunin”).

WHEREAS, on May 7, 1997, the Corporation and Kunin entered into a Compensation
and Non-Competition Agreement (“Agreement”) providing for Kunin’s continued
services to the Corporation and restricting Kunin from entering into any
business competitive with the business conducted by the Corporation, and

WHEREAS, the Agreement was amended on November 21, 1997, to permit Kunin to
enter into certain businesses without violating his non-competition covenants,
and

WHEREAS, the parties desire to modify the Agreement to grant Kunin certain
rights in the event of a Change in Control of the Corporation (as hereinafter
defined).

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the parties hereby agree as follows:

1.             The Agreement is hereby amended by adding the following
definitions:

“Accelerated Compensation” shall be an amount equal to Kunin’s annual
compensation multiplied by the Joint Life Expectancy of Kunin and his spouse,
without any discount to present value.

“Change in Control” shall be deemed to have occurred at such time as any of the
following events occur: (i) any “person” within the meaning of Section 2(a)(2)
of the Securities Act of 1933 and Section 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”), is or has become the “beneficial owner”, as
defined in Rule 13d-3 under the Exchange Act, of twenty percent (20%) or more of
the common stock of the Corporation, or (ii) approval by the stockholders of the
Corporation of (a) any consolidation or merger of the Corporation in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of stock of the Corporation would be converted into cash, securities or
other property, or (b) any consolidation or merger in which the Corporation is
the continuing or surviving corporation but in which the common stockholders of
the Corporation immediately prior to the consolidation or merger do not hold at
least a majority of the outstanding common stock of the continuing or surviving
corporation, or (c) any sale, lease, exchange or other transfer of all or
substantially all the assets of the Corporation, or (iii) individuals who
constitute the Corporation’s Board of Directors on January 1, 2000 (the
“Incumbent Board”) have ceased for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to January 1,
2000 whose election, or nomination for


--------------------------------------------------------------------------------


election by the Corporation’s stockholders, was approved by a vote of at least
three-quarters (3/4) of the directors comprising the Incumbent Board (either by
specific vote or by approval of the proxy statement of the Corporation in which
such person is named as nominee for director) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board.

“Joint Life Expectancy” shall mean the number of years of life expectancy of
Kunin and his spouse at the time of termination of Kunin’s employment with the
Corporation after a Change in Control, as determined by reference to the table
of Joint Life and Last Survivorship Expectancy published by the Internal Revenue
Service in Publication 590 or any successor publication. If publication of such
table is discontinued, Joint Life Expectancy shall be determined by reference to
comparable tables published by a recognized non-public authority.

2.               The Agreement is hereby amended by adding the following
paragraph 7 thereto:

7.        Change in Control.

(a)         Notwithstanding any other provision of the Agreement, on the day on
which a Change in Control occurs, the Corporation shall pay to Kunin an amount
equal to three times the sum of Kunin’s compensation paid to or earned by Kunin
during the twelve months immediately preceding the Change in Control.

(b)        Notwithstanding any other provision of the Agreement, if Kunin’s
employment with the Corporation terminates at any time following a Change in
Control, whether such termination is initiated by Kunin or by the Corporation
(unless the termination is by the Corporation for cause), Kunin may, as an
alternative to receiving continued annual compensation as provided in paragraph
2 of the Agreement, request payment in full of his Accelerated Compensation,
which shall be paid by the Corporation to Kunin within five days after Kunin
gives notice to the Corporation of his election to receive such Accelerated
Compensation in lieu of his continued annual compensation. For the purpose of
calculating Kunin’s Accelerated Compensation pursuant to this subparagraph 7(b),
Kunin’s annual compensation shall be assumed to increase annually during the
Joint Life Expectancy period by four percent (4%) of the prior year’s annual
compensation. Any such notice shall be given by Kunin to the Corporation by
certified mail or by facsimile transmission sent either (i) to the Corporation’s
principal place of business and to the attention of the Corporation’s chief
executive officer or chief financial officer, or (ii) to any director of the
Corporation at such director’s place of business, and in either case shall be
effective immediately upon such transmission or two (2) days after such mailing.

2


--------------------------------------------------------------------------------


(c)    In addition to the payments provided in subparagraphs 7(a) and (b) above,
and at the time such payments are made to Kunin, the Corporation shall pay to
Kunin an amount equal to any federal and state income taxes, and any excise tax
imposed on Kunin by Sec. 4999 of the Internal Revenue Code and by any comparable
and applicable state tax law (collectively, “Excise Taxes”), as a result of the
payments provided in subparagraphs 7(a) and (b) above, and as a result of any
accelerated vesting of Kunin’s options to acquire shares of the Corporation, and
shall further pay to Kunin on a “grossed-up” basis all additional federal and
state income taxes and Excise Taxes payable by Kunin as a result of the payments
provided in this subparagraph 7(c), or as a result of the accelerated vesting of
Kunin’s options, so that the net after-tax amount received by Kunin pursuant to
paragraph 7 hereof is equal to the amount that Kunin would have received if no
income taxes or Excise Taxes had been imposed on income received by or imputed
to Kunin by reason of the payments pursuant to paragraph 7 hereof, or by reason
of accelerated vesting of Kunin’s options. The highest marginal federal and
applicable state tax rates shall be used in calculating the federal and state
income taxes payable by Kunin.

All payments required by this paragraph 7 shall be in addition to, and not in
lieu of, any other payments to which Kunin is entitled under any other agreement
with the Corporation.

The amounts paid to Kunin pursuant to this paragraph shall be in consideration
of Kunin’s past services to the Corporation and Kunin’s continued services from
the date of this amendment. The payments required hereunder shall not be reduced
or offset by any future earnings by Kunin.”

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Paul D. Finkelstein

 

 

 

Paul D. Finkelstein,

 

 

Chief Executive Officer

 

 

 

/s/ Myron Kunin

 

 

Myron Kunin

 

 

3


--------------------------------------------------------------------------------